            Case 5:19-cv-00267-JM Document 46 Filed 05/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JAMES WALKER,                                                                          PLAINTIFF
ADC #162619

v.                                    5:19-cv-00267-JM-JJV

ARKANSAS BOARD OF CORRECTION, et al.                                               DEFENDANTS


                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Defendants’ Motion for Summary Judgment (Doc. No. 36) is GRANTED,

Plaintiff’s claims against Defendants Horan, Chisom, Moore, and Hofmann are DISMISSED

WITHOUT PREJUDICE, and this case is CLOSED.

       2.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 20th day of May, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
